



COURT OF APPEAL FOR ONTARIO

CITATION: Mizrachi Organization of Canada v. Bernstein, 2017
    ONCA 370

DATE: 20170508

DOCKET: C62581

Juriansz, Lauwers and Hourigan JJ.A.

BETWEEN

Mizrachi Organization of Canada, Kurt Rothschild
    in his capacity as Trustee for Torah V'Avodah Congregation, Jack Kahn in his
    capacity as Trustee for Torah V'Avodah Congregation and Joseph Rosenfield in
    his capacity as Trustee for Torah V'Avodah Congregation

Applicants

(Respondents)

and

Harry Bernstein, Yisroel Zlotnick, James Beliak,
    George Vitriol, David Yunger, Binyamin Zlotnick and Torah V'Avodah Congregation

Respondents

(Appellants)

Colby Linthwaite, for the appellants

Gregory M. Sidlofsky, for the respondents

Heard: March 28, 2017

On appeal from the judgment of
    Justice Michael A. Penny of the Superior Court of Justice, dated July 25, 2016.

SUPPLEMENTARY COSTS
    ENDORSEMENT

[1]

The costs awarded by the application judge are vacated and the costs of
    the application are left to the trial judge.

R.G. Juriansz
    J.A.

P. Lauwers
    J.A.

C.W. Hourigan
    J.A.


